Citation Nr: 1115798	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral ankle/heel disorder, to include achilles tendonitis.

3.  Entitlement to service connection for a right testicular disorder.

4.  Entitlement to service connection for the residuals of a head trauma, to include a headache disorder.

5.  Entitlement to a an increased disability evaluation for right pectoralis strain, rated noncompensable, prior to May 18, 2006 and 10 percent disabling, on and after May 18, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to July 1997, as well as subsequent periods of reserve service.

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2004 and April 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The March 2004 rating action denied a compensable disability evaluation for right pectoralis strain and, during the pendency of the appeal, an August 2006 rating action granted a 10 percent disability evaluation for this disorder, on and after May 18, 2006.  The April 2006 rating action denied service connection for a bilateral ankle/heel disorder, a right testicular disorder, a headache disorder and PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (i) an increased disability evaluation for right pectoralis strain and service connection claims for (ii) a bilateral ankle/heel disorder, (iii) a right testicular disorder, and (iv) the residuals of a head trauma, to include a headache disorder, are addressed in the REMAND portion of the decision below.


FINDING OF FACT

In a June 2010 correspondence and at his October 2010 Board hearing, prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim seeking service connection for PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In a June 2010 correspondence and at his October 2010 Board hearing, the Veteran stated that he wished to withdraw his claim seeking entitlement to service connection for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for service connection for PTSD.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.


ORDER

The appeal seeking entitlement to service connection for PTSD is dismissed.  


REMAND

A preliminary review of the record discloses a need for additional development of the remaining issues prior to further appellate review.  In this regard, the Board is of the opinion that there is additional evidence that needs to be obtained.  

The Board acknowledges that the Veteran was provided respective VA examinations, in February 2006 and October 2009, related to his service connection claims; however, these examinations are inadequate for rating purposes.  Significantly, the February 2006 VA examinations, while diagnosing current disorders, provide no opinions relevant to the Veteran's claims.  Additionally, neither of the respective October 2009 VA examinations reflect adequate consideration of the Veteran's competent account of symptomatology, to include in- and post-service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the October 2009 VA neurological examination suggested that the Veteran may have a current headache disorder (e.g. tension headaches), but did not provide any nexus opinion related to this disorder.  Essentially, the conclusions set forth in the aforementioned VA examinations appear to be based on an incomplete consideration of the evidence of record and do not provide opinions related to all diagnosed disorders, neither examination report is adequate for rating purposes.  As such, the Board must remand the respective claims to obtain additional VA examination and/or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to his claim for an increased disability evaluation for right pectoralis strain, although the Veteran was provided VA examinations in February 2004, July 2006 and October 2009, upon reviewing these reports and the other evidence of record, the Board finds that further inquiry is warranted.  While both examinations provide information relevant to the Veteran's claim, neither examiner reviewed the claims folder, before or following examination.  In the present circumstance, the Board finds that a VA examination report reflecting consideration of in- and post-service treatment records, as well as the Veteran's lay account of his right pectoralis strain, would be of assistance in making a fully informed and accurate assessment of the current nature, severity and extent of the Veteran's service connected disorder and the related residuals.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For this reason, the Board must seek to supplement the medical evidence of record by seeking an advisory opinion or ordering another examination.  See McLendon v Principi, 20 Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. App. 90 (1991).  Therefore, the Board must remand these claims to further supplement the medical evidence of record.  

The evidence of record also suggests that the Veteran likely receives regular VA and private medical treatment for his bilateral ankle/heel, right testicular and right pectoralis strain disorders, as well as the residuals of a head trauma, to include a headache disorder.  Pertinent records of his VA care, however, since March 2010, have not been associated with the claims folder.  What is more, the record suggests he receives regular private medical treatment related to these disorders, but no pertinent records, dated since May 2006, have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of private treatment or evaluation he has received for his residuals of a head trauma, to include a headache disorder, bilateral ankle/heel disorder, right testicular disorder and right pectoralis strain since May 2006, to include to include R. Bell, M.D., T. Chung, M.D., and the private Neurological Care Center of Montgomery and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran

2.  The RO/AMC should obtain and associate with the claims file all VA treatment and/or hospitalization records pertaining to the Veteran dated since March 2010.  

3.  After the development requested in the first two paragraphs has been completed, the RO/AMC should return the claims file to the respective examiners who examined the Veteran in October 2009, in connection with his right testicular disorder and the residuals of a head trauma, to include a headache disorder, and the February 2006 examiner who performed the examinations related to the bilateral ankle/heel disorder.  The respective examiners must clearly note any diagnosed bilateral ankle/heel disorder, right testicular disorder and head trauma residual, to include headache, found to be present.  Then the examiner must state whether it is at least as likely as not that any diagnosed disability(ies) is related to the Veteran's service, to include his period of active duty training in August 2005.  

The examination reports must reflect consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of the onset and continuity of symptomatology, (ii) an August 2005 reserve emergency treatment record and (iii) pertinent follow-up treatment records related to the respective disorders.  Additionally, the examiner addressing the Veteran's claimed residuals of a head trauma must also address (iv) the September 2005 reserve head related treatment record; (v) the June 2010 statement of private physician, R. Bell, M.D.; and (vi) the June 2010 statement of a VA neurologist.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

If it is necessary to re-examine the Veteran to provide the requested opinions then that should be arranged.  If any aforementioned examiner is not available, another appropriate VA examiner should provide the requested opinions and/or examination.

4.  After the development requested in the first two paragraphs has been completed, the RO/AMC should afford the Veteran an appropriate examination to determine the current manifestations and severity of his right pectoralis strain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to respond to the following: 

a)  Specify the particular muscle group or groups affected by the service connected right pectoralis strain and report appropriate examination findings related to the severity of such muscle impairment;

b)  For each affected muscle group, specify whether there is any functional loss, and, if so, whether such impairment is attributable to the Veteran's service connected disorder or a non-service connected disorder(s).  

c)  Reconcile all current examination findings with the lay and medical evidence of record, to include (i) an April 1997 service treatment record, documenting the Veteran's in-service treatment for this disorder, (ii) August 2005 to September 2005 physical therapy notes; (iii) the Veteran's June 1997 separation examination and Report of Medical History and (iv) VA examinations, dated in February 2004, July 2006 and October 2009, as well as any other evidence deemed pertinent.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


